Citation Nr: 0710426	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-17 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for anomalous 
articulation of the left first and second ribs with left 
thoracic outlet syndrome (TOS), and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  A travel Board hearing was 
held in December 2006 regarding this appeal; a transcript of 
that hearing is associated with the claims folder.

The Board observes that the veteran indicated his desire to 
file a claim for an increased evaluation of his service-
connected right acromioclavicular joint separation in a 
November 2002 correspondence.  Seeing as this issue has not 
been considered by the agency of original jurisdiction (AOJ), 
the Board refers it for development and consideration.


FINDINGS OF FACT

1. An unappealed February 1989 rating decision denied service 
connection for anomalous articulation of the left first and 
second ribs with left thoracic outlet syndrome (TOS), based 
largely on the fact that there was no evidence that the 
veteran's anomalous articulation of the left first and second 
ribs with left TOS was aggravated by service.

2. Evidence received since the February 1989 decision 
includes credible testimony that the veteran had no 
symptomatology with respect to his anomalous articulation of 
the left first and second ribs with left TOS prior to 
service, and it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3. The veteran's February 1979 entrance examination 
demonstrates that the veteran's anomalous articulation of the 
left first and second ribs with left TOS existed at the time 
of his entry into active military service.

4. The credible and probative evidence demonstrates that the 
veteran's pre-existing anomalous articulation of the left 
first and second ribs with left TOS was aggravated by his 
active duty service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of service connection for anomalous articulation of the left 
first and second ribs with left TOS may be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

2. The evidence shows that the veteran had anomalous 
articulation of the left first and second ribs at the time of 
his entry into active service which was aggravated by active 
service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Board observes that the RO denied the veteran's request 
to reopen his claim for service connection for anomalous 
articulation of the left first and second ribs with left TOS 
in an October 2002 rating decision.  A May 2006 supplemental 
statement of the case reopened the veteran's claim and 
adjudicated the underlying service connection claim.  It was 
denied.  Although the RO reopened the veteran's claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Therefore, prior to addressing the 
veteran's claim for service connection for anomalous 
articulation of the left first and second ribs with left TOS, 
the Board must first determine whether new and material 
evidence has been submitted sufficient to reopen this claim.  

A. New and Material Evidence

The veteran asserts that his anomalous articulation of the 
left first and second ribs with left TOS was aggravated by 
his active service.  In February 1989, the RO denied the 
veteran's claim for service connection based largely on the 
fact that there was no evidence that the symptoms he 
experienced in service could not be anticipated and did not 
represent aggravation of his pre-existing disorder.  The 
veteran was notified of the decision and of his appellate 
rights, and did not appeal it.  The February 1989 RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "New and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (West 2002).  [An amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply here, as the instant petition to reopen was 
filed prior to that date.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1989 rating decision, the file 
contained only service medical records and statements from 
the veteran.  These records essentially showed the following: 
the veteran was noted as having an extra cervical rib upon 
entry into service; he had complaints of arm pain and 
numbness during service; and he was eventually diagnosed with 
TOS during service.

Records received since the February 1989 rating decision 
include the following: more statements from the veteran, 
copies of his service medical records, private treatment 
records from Dr. Shores and Fairview Park Hospital for the 
period from January 2001 to July 2002, private treatment 
reports from Dr. Shaker dated September 1999, VA treatment 
records for the period from July 1989 to April 2002, an 
August 2002 VA examination report, and credible testimony 
from the veteran in his December 2006 travel Board hearing 
(relating to the absence of any symptomatology from his 
developmental abnormality prior to service and the constant 
pain beginning in service).  Of particular note is testimony 
from the veteran that he was aware of the anomaly in his ribs 
prior to service, yet he had no symptoms until entering 
service.  Additionally, he testified that prior to service he 
worked in manual labor involving repetitive movement with his 
arms and had no pain or numbness.

On review of the record, the Board finds that the additional 
evidence received, with the exception of the copies of the 
veteran's service medical records, is new, as it was not 
previously of record.  Since it includes credible testimony 
regarding aggravation of symptomatology, this evidence bears 
directly on the bases for the previous denial of the claim 
(i.e., the matter at hand), and is also so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Hence it is material.

As new and material evidence has been received, the claim of 
entitlement to service connection for anomalous articulation 
of the left first and second ribs with left TOS may be 
reopened.

B. Underlying Claim for Service Connection

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed below, the Board 
concludes that the evidence demonstrates that the veteran's 
anomalous articulation of the left first and second ribs with 
left TOS was aggravated by his active duty service.  
38 C.F.R. § 3.306 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  When the pre-service disability undergoes an 
increase in severity during service, the presumption of 
aggravation applies, and "clear and unmistakable" evidence 
is required to rebut such presumption.  38 C.F.R. § 3.306(b).  
The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

The law presumes the veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  In this case, the veteran's 
service entrance medical examination report notes that the 
veteran has a cervical rib.  The examiner noted that there 
were no problems due to this extra rib, including cervical 
outlet syndrome.  However, because this disorder was noted on 
examination, the presumption of sound condition at service 
entrance does not attach in this case.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.

Because the veteran was shown to have an anomalous 
articulation of the left first and second ribs prior to 
service, the next question for consideration is whether this 
pre-existing disorder was aggravated in service.

In this regard, the Board again observes that the veteran's 
anomalous articulation of the left first and second ribs was 
expressly noted to cause no problems at the time of his 
military enlistment.  Moreover, the examiner specifically 
noted that the veteran did not have cervical outlet syndrome 
(also known as TOS).  Similarly, the veteran has given 
credible testimony to the effect that although he was aware 
of this pre-existing disorder prior to enlistment, he 
experienced no symptomatology related to his anomalous 
articulation of the left first and second ribs.  Rather, the 
veteran testified that he began to experience problems 
approximately one year after entering service.  He testified 
that his arm began to go numb, and that he experienced severe 
throbbing pain in his left shoulder and chest.  He associated 
the increase in symptomatology with extra weight on his 
shoulders and parachute jumping.  The veteran also gave 
credible testimony that he worked in an assembly line prior 
to service performing repetitive motion tasks, yet he did not 
experience any problems until after entering service.

The Board notes that the veteran's service medical records 
corroborate his assertions.  A June 1980 service medical 
record indicates that the veteran complained of increasing 
symptoms since joining the Army.  It notes that such symptoms 
may have been precipitated by wearing a heavy pack or 
standing at attention.  The veteran was referred to neurology 
with a diagnosis of probable TOS secondary to an abnormal 
first rib.  Neurological consultation reports dated November 
1980 note that the veteran complained of a constant, dull 
aching in his left supraclavicular region for the past two to 
three months.  He also experienced tingling and numbness down 
his left arm if he stood for too long, walked long distances, 
or carried things on his shoulders.  The neurologist noted 
that prior to these events the veteran had been in good 
health.  The diagnosis provided is rule out mild TOS.

Also of record is a March 1981 neurological evaluation which 
notes that the veteran was seen for pain and occasional 
numbness in November 1980, and that he now reported an 
increase in his symptoms after parachute jumping.  The 
neurologist diagnosed the veteran with TOS, and recommended a 
permanent profile that included no parachute jumping, no 
overhead work, and no pull-ups.  The rest of the veteran's 
service medical records show continued complaints of pain 
with no relief despite various treatments.  

The Board observes that the veteran underwent a VA 
examination in August 2002.  The examiner concluded that the 
veteran would have developed TOS and his current symptoms 
even if he had not joined the service.  While such evidence 
is compelling, the Board finds that its probative weight is 
lessened by the lack of explanation for this medical 
conclusion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (Board has the authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").

Furthermore, when considered in conjunction with the evidence 
of record, the Board is not satisfied that there is clear and 
unmistakable evidence that his pre-existing anomalous 
articulation of the left first and second ribs with left TOS 
was not aggravated by active service.  In this regard, the 
Board finds that the evidence demonstrates that the veteran's 
anomalous articulation of the left first and second ribs with 
left TOS was asymptomatic upon entry to service with no 
manifestations of TOS despite a job which involved repetitive 
motion.  Additionally, there is evidence that he developed 
constant pain and occasional numbness in his left shoulder 
and arm after wearing a pack on his shoulder and 
participating in parachute jumping.  Such evidence stands in 
stark contrast to the August 2002 examiner's baseless 
conclusion.  Additionally, even if the Board accepts the VA 
examiner's conclusion that he would have developed TOS 
regardless of whether he was in the military, the Board is 
not satisfied that there is clear and unmistakable evidence 
that his related symptomatology was not aggravated by 
service.  The veteran's service medical records and post-
service medical records show his pain began in service, and 
that he has had little to no relief since then.  Moreover, 
the record shows that he complained of increasing symptoms 
after participating in parachute jumps.

The Board therefore finds the conclusion of the August 2002 
examiner insufficient to overcome the government's onerous 
burden of demonstrating by clear and unmistakable evidence 
that the veteran's anomalous articulation of the left first 
and second ribs with left TOS was not aggravated by service.  
The veteran is therefore entitled to service connection for 
anomalous articulation of the left first and second ribs with 
left TOS.  










ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for anomalous articulation 
of the left first and second ribs with left TOS is reopened, 
and to this extent the claim is granted.

Entitlement to service connection for anomalous articulation 
of the left first and second ribs with left TOS is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


